DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/05/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed 10/29/2020 has been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Independent claim 1 and the respective dependent claims 2-19 recite “An information processing apparatus comprising: a processor…” (i.e. a machine); and independent claim 20 recites “A non-transitory computer readable medium storing a program causing a computer to execute a process…” (i.e. an article of manufacture). Claims 1-20 fall under at least one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 20 recite limitations for: outputting, in a case where a person who has a reservation of a location and a person who has a reservation of a service to be used at the location do not match each other, information indicating that such reserving persons do not match each other. These limitations of independent claims 1 and 20 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1 and 20 above amount to processes for managing reservations conflicts (i.e. by outputting information indicating reserving persons do not match each other in a case where a person who has a reservation of a location and a person who has a reservation of a service used at the location do not match each other). As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to at least managing interactions between people (i.e. managing reservation conflicts for multiple people), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1 and 20 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. managing reservation conflicts by outputting information indicating reserving persons do not match each other in a case where a person who has a reservation of a location and a person who has a reservation of a service used at the location do not match each other) using generic computers/computer components (i.e. an information processing apparatus comprising a processor of claim 1; and a non-transitory computer readable medium storing a program causing a computer to execute a process of claim 20). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The claims do not recite any further additional elements beyond those addressed above. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 1 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. managing reservation conflicts by outputting information indicating reserving persons do not match each other in a case where a person who has a reservation of a location and a person who has a reservation of a service used at the location do not match each other) using generic computers/computer components (i.e. an information processing apparatus comprising a processor of claim 1; and a non-transitory computer readable medium storing a program causing a computer to execute a process of claim 20). The claims do not recite any further additional elements beyond those addressed above. Therefore, independent claims 1 and 20 do not recite anything that amounts to significantly more than the abstract idea. 
Dependent Claims 2-19: 
Dependent claims 2-19 are directed to the same abstract idea as independent claim 1 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 2-6 and 10-19 do not add any additional elements but merely further describe the abstract idea above by reciting limitations to prompt one of the persons to correct one of the reservations (claim 2), describe the case when the “output the information” step occurs (claims 3-4 and 11-12, 14, and 16), cancel the reservation of the service (claims 5-6), describe when “not to output the information” (claim 13), control the reservation of the location or the service (claim 15), describing what the service includes (claims 17-18), and describing that the reservation of the location and the service are by different reservation management devices (claim 19). Similar to above, the limitations of claims 2-6 and 11-19 amount to mere instructions to further apply this abstract step using generic computers/computer components (i.e. “the processor”; and also “reservation management devices” of claim 19). Claims 7-10 also recite limitations to output the information (claims 7-8) or transmit information indicating that the location/service is not reserved (claims 9-10) to a terminal apparatus of one or more of the reserving persons – however, these limitations do not integrate the abstract idea into a practical application or amount to significantly more as they amount to the use of the processor in its ordinary capacity to transmit data. As per MPEP 2106.05(f), the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. 
Therefore, claims 1-20 are ineligible under § 101 as they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2017162504 A to Lee et al. (Lee).

Note: See the attached English translation for all citations to JP 2017162504 A to Lee in this office action. 

Claim 1: Lee discloses: 
An information processing apparatus (Lee: ¶ 0025, ¶ 0027 showing server/information processing device) comprising: 
a processor (Lee: ¶ 0040 server includes a control unit, which as per ¶ 0054 includes a processor) configured to output (Lee: see ¶ 0054 showing control unit generates and outputs information, e.g. to display), in a case where a person who has a reservation of a location and a person who has a reservation of a service to be used at the location do not match each other (Lee: ¶ 0012, ¶ 0014, ¶ 0022-0024, ¶ 0033-0034, ¶ 0037 showing situation where a first user makes a reservation for a salon service, but another user has already reserved the service such that there is no available seats at the location), information indicating that such reserving persons do not match each other (Lee: ¶ 0023-0024, ¶ 0033-0034 showing outputting information indicating the reservation conflict and providing the information of the other user)

Examiner’s Note: Since Lee discloses the first user as making a reservation for a service at a location, and the at least one other user as having a pre-existing reservation for a service at the location, they would both read on “a person who has a reservation of a location” or  “a person who has a reservation of a service to be used at the location” under the broadest reasonable interpretation. 

Claim 2: Lee discloses claim 1. Lee further discloses: 
wherein the information is information that prompts at least one of the reserving persons to correct the reservation of the location or the reservation of the service (Lee: ¶ 0033-0034 showing the information includes information of the conflicting user and provides a button enabling the first user to input a negotiation request to negotiate transfer of the reservation from the other user to the first user)

Claim 3: Lee discloses claim 1 and further discloses: 
wherein the processor is configured to output the information (Lee: ¶ 0023-0024, ¶ 0033-0034 showing outputting information indicating the reservation conflict and providing the information of the other user) in a case where the reserving person of the location and the reserving person of the service do not match each other in a time slot in which the reservation of the location and the reservation of the service to be used at the location overlap each other (Lee: ¶ 0037 showing determining the reservation conflict includes determining an overlapping time between the users)

Claim 4: Lee discloses claim 2 and further discloses: 
wherein the processor is configured to output the information (Lee: ¶ 0023-0024, ¶ 0033-0034 showing outputting information indicating the reservation conflict and providing the information of the other user) in a case where the reserving person of the location and the reserving person of the service do not match each other in a time slot in which the reservation of the location and the reservation of the service to be used at the location overlap each other (Lee: ¶ 0037 showing determining the reservation conflict includes determining an overlapping time between the users)

Claim 5: Lee discloses claim 3 and further discloses: 
wherein the processor is configured to cancel the reservation of the service in a case where mismatch between the reserving person of the location and the reserving person of the service is not resolved by a start time of the reservation of the location or a start time of the reservation of the service (Lee: ¶ 0069 showing if the other user, e.g. the reserving person of the location, does not agree to give up their reservation to the first user, the first user is notified that the negotiation is not possible, the reservation transfer request is cancelled, and the user is prompted to reselect; also see ¶ 0047, ¶ 0048, ¶ 0050, ¶ 0052)

Claim 6: Lee discloses claim 4 and further discloses: 
wherein the processor is configured to cancel the reservation of the service in a case where mismatch between the reserving person of the location and the reserving person of the service is not resolved by a start time of the reservation of the location or a start time of the reservation of the service (Lee: ¶ 0069 showing if the other user, e.g. the reserving person of the location, does not agree to give up their reservation to the first user, the first user is notified that the negotiation is not possible, the reservation transfer request is cancelled, and the user is prompted to reselect; also see ¶ 0047, ¶ 0048, ¶ 0050, ¶ 0052)

Claim 7: Lee discloses claim 1 and further discloses: 
wherein the processor is configured to output the information to a terminal apparatus of at least one of the reserving persons when the location is reserved or when the service is reserved (Lee: similar to above, see ¶ 0023-0024, ¶ 0033-0034 showing outputting information indicating the reservation conflict and providing the information of the other user)

Claim 10: Lee discloses claim 1 and further discloses: 
wherein the processor is configured to transmit, to a terminal apparatus of the reserving person of the service, information indicating that the location is not reserved by the reserving person of the service (Lee: ¶ 0069 showing if the other user, e.g. the reserving person of the location, does not agree to give up their reservation to the first user, the first user is notified that the negotiation is not possible, the reservation transfer request is cancelled, and the user is prompted to reselect; also see ¶ 0047, ¶ 0048, ¶ 0050, ¶ 0052)

Claim 11: Lee discloses claim 1 and further discloses: 
wherein the processor is configured to output the information in a case where a plurality of users have a reservation to use the location and the plurality of users and the reserving person of the service do not match each other (Lee: ¶ 0056-0058 showing a plurality of users have conflicting reservations with the user of user terminal 200, and the system outputs this information to the user such that they can shift the start time of the reservation to avoid the conflict)

Claim 20: See the rejection of claim 1, which recites analogous limitations. Lee further discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (Lee: ¶ 0070 showing memory/storage unit storing programs for operating by the server). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017162504 A to Lee et al. (Lee) in view of US 20140257883 A1 to Thompson et al. (Thompson). 

Claim 8: Lee discloses claim 1. With respect to the following limitation, Lee does not output the information to one of the reserving persons when a time has elapsed since the reservation of the location or service. However, Thompson teaches: 
wherein the processor is configured to output the information to a terminal apparatus of at least one of the reserving persons in a case where a time determined in advance has elapsed since a time when the location is reserved or a time when the service is reserved (Thompson: ¶ 0039-0040 showing if the resource is not being used by a user who has a preexisting reservation for the resource within a grace period of 15 minutes from the start of the reservation, another user may override their reservation, in which a notification is provided to the user who had the preexisting reservation)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the ability to override a previous reservation that has elapsed without being used and notify the user of previous reservation as taught by Thompson in the reservation system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one of ordinary skill in the art would have been motivated to do so to address the problem that “an ineffective technique for discovering available conference rooms can lead to underutilization of some conference rooms and an over utilization of other conference rooms” (Kristiansen: ¶ 0002). 

Claim 9: Lee discloses claim 1. With respect to the following limitation, Lee teaches sending the transfer request to the other user, e.g. reserving person of the location (Lee: ¶ 0034-0035). However, to the extent that Lee does not teach transmitting information to the user indicating that the service is no longer reserved by this person, Thompson teaches: 
wherein the processor is configured to transmit, to a terminal apparatus of the reserving person of the location, information indicating that the service is not reserved by the reserving person of the location (Kristiansen: ¶ 0039-0040 showing if the resource is not being used by a user who has a preexisting reservation for the resource within a grace period of 15 minutes from the start of the reservation, another user may override their reservation, in which a notification is provided to the user who had the preexisting reservation)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the notifying the user of previous reservation that it has been overridden as taught by Thompson in the reservation system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017162504 A to Lee et al. (Lee) in view of US 20150039357 A1 to Segal et al. (Segal). 

Claim 12: Lee discloses claim 11 and further discloses: 
wherein the processor is configured to output the information in a case where the plurality of users and the reserving person of the service do not match each other at all (Lee: ¶ 0051 showing the plurality of users with the conflicting reservation may be a group of one or more users which as per above, ¶ 0023-0024, ¶ 0033-0034 show outputting information indicating the reservation conflict and providing the information of the other user),

With respect to the following limitation, while Lee teaches outputting information indicating a reservation conflict as per above, Lee does not explicitly teach alternatively allowing a user to join the reservation (i.e. not output the information) in a case where the users match in some way. However, Segal teaches:  
and not to output the information in a case where the plurality of users and the reserving person of the service partially match each other (Segal: ¶ 0067 showing if the user belongs to the group, they may be given access to share the reserved resource with the other users) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include allowing a user to join a group reservation if the user is a member of the group (i.e. not outputting information indicating a reservation conflict) as taught by Segal in the reservation system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13: Lee discloses claim 11.  With respect to the following limitation, while Lee teaches outputting information indicating a reservation conflict as per above, Lee does not explicitly teach alternatively not outputting the conflict information when the users share the reservation and match each other in some way. However, Segal teaches:  
wherein the processor is configured not to output the information in a case where the service is a service to be shared by the plurality of users and the plurality of users and the reserving person of the service partially match each other (Segal: ¶ 0067 showing if the user belongs to the group, they may be given access to share the reserved resource with the other users)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include allowing a user to join a group reservation if the user is a member of the group (i.e. not outputting information indicating a reservation conflict) as taught by Segal in the reservation system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14: Lee discloses claim 11. With respect to the following limitation, Lee does not explicitly teach outputting information when the service is be separately provided to the users who match each other, however, Segal teaches:
wherein the processor is configured to output the information in a case where the service is a service to be separately provided to the plurality of users, even in a case where the plurality of users and the reserving person of the service partially match each other (Segal: ¶ 0066-0067 showing displaying a graphical user interface showing a list of people associated with a group of the requester that have reserved resources at the location, and reserving an adjacent, i.e. separate, business resource for the user; ¶ 0061 specifying the business resources can include various services) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include allowing a user with a reservation to view resources reserved by other users in their group as taught by Segal in the reservation system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16: Lee discloses claim 1. With respect to the following limitation, Lee does not explicitly teach outputting the information in a case where a reserving person does not match a group of two other users belonging to the same group. However, Segal teaches: 
wherein the processor is configured to output the information in a case where a first reserving person of a first location and a second reserving person of a second location belong to an identical group and a reserving person of a service to be used at the first location and the second location and the first reserving person and the second reserving person do not match each other (Segal: ¶ 0067-0068 showing a user may view the resources and who is using particular resources, and “a user may also reserve their space and tentatively reserve the other spaces. Invitations or notifications may be sent to other specified users for the other spaces. If a user accepts an invitation the corresponding space may be reserved and that user may be charged for the space”, i.e. the reserving user is different from the plurality of other users who the space is tentatively reserved for)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include allowing a user to reserve spaces for other different users as taught by Segal in the reservation system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017162504 A to Lee et al. (Lee) in view of US 20040267623 A1 to Vivadelli et al. (Vivadelli). 

Claim 15: Lee discloses claim 11. With respect to the following limitation, Lee does not explicitly teach controlling or limiting the reservation only to users that match the plurality of users as described in the limitation below, however, Vivadelli teaches: 
wherein the processor is configured to control the reservation of the location or the service such that the plurality of users and the reserving person of the service completely match each other in a case where the plurality of users and the reserving person of the service do not partially match each other (Vivadelli: ¶ 0119-0121, ¶ 0119 in particular showing reservations are controlled “so as to restrict which instances of resources users of the system of the present invention are able to see and/or request. For example, if a series of workspaces are labeled the “Project Finance group spaces,” creating a reservation for such series may be limited to those members of the Project Finance team. Both resources and users can be added and removed from allocation groups”; also see ¶ 0135, ¶ 0029)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included controlling the allocation of resources to specific groups of Vivadelli in the reservation system of Lee with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “By ensuring that employees get the resources they need, wherever they are, and that real estate is used efficiently, companies can increase productivity and profitability” (Vivadelli: ¶ 0004). 

Note: The limitations of claim 15, under the broadest reasonable interpretation, could include limiting the reservation to only users who completely “match” each other in some manner, e.g. are in the same group. However, the claims do not specify exactly what this matching requires. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017162504 A to Lee et al. (Lee) in view of US 20150039357 A1 to Segal et al. (Segal), and further in view of US 20180139253 A1 to Ruetschi et al. (Ruetschi). 

Claim 17: Lee/Segal teach claim 16. With respect to the following limitation, Lee/Segal do not explicitly teach the service including software for communication between a first and second location. However, Ruetschi teaches: 
wherein the service includes providing software for communication between the first location and the second location (Ruetschi: Fig. 1 and ¶ 0033 showing at least first conference room and second conference room, and terminal devices are in communication, which as per ¶ 0047-0048 the conference rooms are reservable by users)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the communication between conference rooms and remote devices of Ruetschi in the reservation system of Lee/Segal with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to permit a user to initiate a conference and/or schedule a conference from a remote location and activate conference appliances for different participants located in conference rooms that are remote from the conference initiator” (Ruetschi: ¶ 0071).  Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017162504 A to Lee et al. (Lee) in view of US 20150104796 A1 to Goemann-Thoss et al. (Goemann).

Claim 18: Lee discloses claim 1. With respect to the following limitation, Lee does not specify the service including an instrument, however, Goemann teaches: 
wherein the service includes providing an instrument (Goemann: ¶ 0048-0049, ¶ 0055 showing the service is for providing bookings of laboratory instruments) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the service being for providing an instrument as taught by Goemann in the reservation system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017162504 A to Lee et al. (Lee) in view of US 20170116548 A1 to Ito et al. (Ito).

Claim 19: Lee discloses claim 1. With respect to the following limitation, Lee teaches a plurality of reservations for a location and a service (Lee: ¶ 0030-0031, ¶ 0084-0086) but does not explicitly teach the reservations being managed by different reservation management devices. However, Ito teaches: 
wherein the reservation of the location and the reservation of the service are managed by different reservation management devices (Ito: Fig. 1 and ¶ 0033-0040 showing reservation servers 100 and 200; also see ¶ 0087-0091 showing reservations received by both servers; ¶ 0058 showing reserving a location and golf related services)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of different reservation servers to take reservations for a location/service of Ito in the reservation system of Lee with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “the information processing apparatus can cooperate with another golf reservation service via the second website to increase the parameter of users making reservations, and can add the number of reservations in the cooperation destination, to further increase the rate of scheduled plan” (Ito: ¶ 0009). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628